Citation Nr: 0114991	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  94-33 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from April 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Montgomery Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board in September 1996 and 
June 2000; on both occasions, it was remanded to the RO for 
further development.  At some time prior to September 28, 
1999, the claims file was lost by the RO, and all attempts to 
locate it were unsuccessful.  A reconstructed claims file has 
been prepared by the RO.  

In July 2000, the appellant and his representative appeared 
at a personal hearing held before a Hearing Officer at the 
RO.  A transcript of that hearing is of record.  

Entitlement to service connection for the residuals of a head 
injury was previously denied by the RO in an unappealed 
rating action dated in February 1991.  It would appear from 
the supplemental statements of the case issued in January, 
August and November 2000 that the RO has reopened the claim 
based upon the submission of new and material evidence, and 
then denied the reopened claim as not well-grounded.  
However, the Board has a legal duty to consider the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed.Cir. 1996).  Moreover, if the Board finds that new 
and material evidence has not been presented, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167 
(1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  As 
discussed below, the Board agrees with the RO that the claim 
has been reopened.  

VA has a duty to assist in the development of facts relating 
to the reopened claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The appellant was 
notified by means of statements of the case and supplements 
thereto of the evidence needed to substantiate his claim.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  The appellant 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases for the denial 
of that claim.  The appellant has stated that no further 
private medical evidence is available due to the deaths of 
his private physicians or his inability to remember their 
names after such a long period of time (see, e.g., 
appellant's written statement dated April 5, 1994; see also 
the written statement submitted on the appellant's behalf by 
his daughter, received in September 2000).  In November 2000, 
the VA Medical Centers in Montgomery/Tuskegee and Birmingham 
reported that they have no medical records pertaining to the 
appellant, corroborating a written statement made by the 
appellant's wife in January 1995.  Finally, the RO obtained a 
comprehensive medical opinion concerning the merits of the 
reopened claim in December 1999.  The appellant was informed 
of the contents of this medical opinion in the January 2000 
supplemental statement of the case and has submitted no 
additional evidence in rebuttal or reply.  

The present claim has been pending since 1993, and the 
appellant, who is not in the best of health, is already 82 
years old.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App, 540, 5456 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development is not 
warranted.  



FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of a 
head injury was previously denied by unappealed rating action 
dated in February 1991.  

2.  Evidence received since February 1991 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  The appellant's current arthritis of the cervical and 
lumbar spines, first shown years post service, is not related 
to the head injury which he sustained in service, which did 
not result in any chronic residual disability, or to any 
other incident in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim seeking service connection for the residuals of a 
head injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

2.  Chronic residuals of a head injury were not incurred in 
or aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

It is reported in the available evidence that entitlement to 
service connection for the residuals of a head injury was 
initially denied by an unappealed rating action dated in 
February 1991.  A copy of the March 1991 notification letter 
sent to the appellant is contained within the reconstructed 
claims file.  In the absence of a timely appeal by the 
appellant, the February 1991 rating action became 
administratively final.  38 U.S.C.A. § 7105(c) (West 1991).  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2000) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

New evidence received since February 1991 includes at least 
two medical opinions by the appellant's treating physicians 
which at least tentatively support his claim. The Board has 
no hesitation in recognizing these medical opinions as 
evidence "so significant that it must be considered in order 
to fairly decide the merits of the claim."  It must be 
remembered that the threshold requirement of new and material 
evidence is intended to be a very low one.  Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  Thus, the Board agrees with 
the RO that new and material evidence has been submitted in 
support of the appellant's attempt to reopen his claim.  

The Board will now proceed with a de novo review of all of 
the relevant evidence in order to decide the merits of the 
reopened claim.  


Service Connection for the Residuals of a Head Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, arthritis 
may be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The aforementioned factual basis may be 
established by medical evidence, competent lay evidence, or 
both.  38 C.F.R. § 3.307(b).  In general, lay witnesses, such 
as the appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

Of course, service connection can be granted for any disease 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Furthermore, service connection can also be 
granted for any disability which is proximately due to, or 
the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  

According to information contained within the rebuilt claims 
file, while serving in Assam, India in 1944 or 1945 loading 
planes bound for China, the appellant fell approximately four 
feet to a concrete runway when a wooden loading ramp on which 
he was standing collapsed.  There is a written statement of 
record from an eyewitness to this accident, so there is no 
doubt that this accident occurred as described in the 
statement of that witness, who recalled that the appellant 
sustained a head injury resulting in a period of 
unconsciousness and a swollen area on the top of his head.  
The appellant and his wife have maintained that he was 
hospitalized for 4-5 days in Assam following this injury 
(see, e.g., VA Form 9, dated in June 1994), whereas both the 
eyewitness to the accident and another service comrade of the 
appellant's mention no such medical treatment after this 
accident.  At the hearing held in July 2000, the appellant 
testified, under oath, that he had received no medial 
treatment in service following this injury other than pain 
pills given to him by his company medics (see transcript, 
pp. 1-2).  

The service medical records are no longer available, having 
been destroyed in an accidental fire at the National 
Personnel Records Center in 1973, long before the appellant 
filed his initial claim.  However, computer-generated 
material obtained from the Office of the Surgeon General (SGO 
records) indicate that the only period of hospitalization 
during the appellant's service was in 1944 for a fever of 
undetermined origin.  See rating action dated in August 1994.  
The appellant maintains that he was told at the time of his 
discharge from service in December 1945 that he had "bad 
legs," but that he did not stop to have his legs checked at 
this time because he had a job waiting for him in Birmingham.  
See appellant's letter to the State Department of Veterans 
Affairs, dated August 27, 1990.  Unfortunately, the nature of 
this problem, if the appellant's recollection is correct, 
must remain entirely speculative in the absence of the 
relevant medical records.  

There is a reference made in a January 1994 rating action to 
an examination report completed on May 17, 1977 by a Dr. J. 
Campbell (no longer of record) in which a history of 
encephalitis in 1974 was reported.  In August 1977, L.A. 
Hazouri, M.D., a neurological surgeon, reported that the 
appellant had incomplete myelopathy, cervical vascular 
insufficiency and acute lumbar strain; and that he was 
largely confined to a wheelchair.  Subsequent medical 
evidence of record indicates that, by August 1986, x-ray 
studies had disclosed severe arthritis of the cervical and 
lumbar spines.  See the written statement by J.M. Jordan, 
D.C., dated in August 1990.  No other relevant diagnoses are 
reflected by the current evidentiary record, and Dr. 
Hazouri's reference to cervical vascular insufficiency is not 
repeated or corroborated in the subsequent medical records.  
Moreover, this is not attributed to the reported in-service 
fall.

Several of the appellant's private physicians have expressed 
the medical opinion that his fall in service could have 
resulted in the severe osteophyte formation noted in the 
recent medical records.  It is certainly true that 
osteoarthritis can be of traumatic as well as degenerative 
origin.  However, aside from the speculative nature of some 
of these opinions, the Board is uncertain as to their 
credibility or probative value since they appear to be based 
upon nothing more than the appellant's own (incomplete and 
possibly inaccurate) version of his medical history, rather 
than a review of the historical material (such as it is) 
contained in the reconstructed claims file.  For example, 
none of these favorable medical opinions mention or discuss 
the history of encephalitis in 1974 reported by Dr. Campbell.  

On the other hand, after reviewing the rebuilt claims file in 
December 1999, a VA examiner stated that "there are no 
records to support his claim that his degenerative joint 
disease of the cervical and lumbar spine are in any way 
related to the fall that took place over fifty years ago."  
This individual then expressed the medical opinion that the 
appellant "does not have significant residuals from a head 
injury and his...degenerative disease of multiple joints is the 
result of the normal aging process."  This medical opinion 
was later approved by a VA physician.  Since this medical 
opinion was based upon a thorough review of the historical 
medical material contained in the claims file, the Board 
finds it to be the most credible and probative medical 
evidence of record concerning the origin of the appellant's 
spinal arthritis and the existence of chronic residuals of 
the head injury sustained in service.  

Given that there is no reference to clinical evidence of 
spinal arthritis before 1986, when the appellant was 
approximately 67-8 years old and over 40 years after the 
appellant's discharge from service, it is far more likely, as 
the VA examiner stated in December 1999, that the appellant's 
current spinal arthritis is the result of the normal aging 
process, rather than an injury which occurred more than 
40 years before the initial documented x-ray manifestations.  
Accordingly, the reopened claim seeking service connection 
for the residuals of a head injury must be denied.  

The Board is aware of the its heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule in cases such as this 
where the service medical records are presumed to have been 
destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board has earnestly endeavored to meet these heightened 
obligations in the present case; however, the preponderance 
of the evidence remains unfavorable to the appellant's claim.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for the residuals of a head injury is 
reopened.  The appeal is allowed to this extent.

Service connection for the residuals of a head injury is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

